Citation Nr: 1126993	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to July 1993. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

Although the Veteran is currently in receipt of total disability rating, such rating was granted pursuant to 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' Educational Assistance have not been met.  38 U.S.C.A. §§1151, 3501 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 3.800, 3.807 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance that VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (noting that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Analysis

Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements, including, a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2010).

For the purposes of DEA, however, a veteran's service-connected disability must have been the result of active military, naval or air service.  38 C.F.R. § 3.807(b) (2010).  Cases where eligibility for service-connected benefits is established under 38 C.F.R. §§ 3.358, 3.361 and 3.800 are not included.  See 38 C.F.R. § 3.807(c) (2010).  This encompasses claims under 38 U.S.C. § 1151.

In this case, the Veteran is currently in receipt of a total disability rating based on individual unemployability due to his various disabilities pursuant to 38 U.S.C.A. 
§ 1151.  He receives compensation pursuant to 38 U.S.C.A. § 1151 for left total hip replacement, currently evaluated as 70 percent disabling; avascular necrosis of the left hip with advanced osteonecrosis of the femoral head and collapse of the subchondral bone, which was evaluated as 60 percent disabling from March 2000 to April 2000; compensatory pain in the left knee, currently evaluated as 20 percent disabling; and compensatory pain in the back, currently evaluated as non-compensable (zero percent).   He is also service-connected for residuals of fracture of the right distal fibula, evaluated as non-compensable (zero percent).  Because the Veteran is only service-connected for one disability, evaluated as non-compensable, and his total disability rating is for his disabilities under 38 U.S.C.A. § 1151, he does not meet the basic eligibility criteria of total service connected disability for which Chapter 35 benefits may be granted.  See 38 C.F.R. § 3.807(c) (2010).

The Board notes that this conclusion is strengthened by a review of jurisprudence related to Chapter 35 benefits and "ancillary" benefits provided based on a grant of compensation under 38 U.S.C.A. § 1151.

For example, in Erspamer v. Brown, 9 Vet App. 507 (1996), the United States Court of Appeals for Veterans Claims (Court), in discussing the statutory language of Chapter 35, stated that "[t]he Court notes that the express purpose of DEA under chapter 35 is to provide opportunities for education to children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent from a disease or injury incurred in or aggravated in the Armed Forces..."

In Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) discussed whether compensation awarded "as if" service connected under Section 1151 was the equivalent of "service connected" for specially adapted housing benefits.  Such benefits can be extended "to any veteran who is entitled to compensation under chapter 11 of this title for permanent and total service-connected disability."  The Federal Circuit analyzed the legislative history of the laws and regulations establishing entitlement to specially adapted housing benefits, and concluded that it was the specific intent of Congress that such benefits be extended to persons injured by VA hospitalization, surgery or medical procedures (the current section 1151).  The Federal Circuit emphasized the fact that it was Congress' specific intent to extend such benefits to this class of injured veterans, holding that "[t]hroughout the various changes, Congress has given no indication of any intention to disturb the historical eligibility of veterans disabled by VA medical treatment for the housing benefit that was conferred when the benefit was inaugurated in 1948."

The Federal Circuit again addressed this question in Alleman v. Principi, 349 F.3d 1368 (Fed. Cir. 2003).  In that case, the Veteran had been rated as 100 percent disabled based on section 1151.  The Federal Circuit, citing Kilpatrick, specifically noted that Section 1151 does not accord service-connected status to a veteran's disability or death, but rather provides that in certain instances a veteran's disability or death will be treated "as if" it were service connected for certain purposes.  The Court found that Section 1151 did not redefine "service connected," but "[i]nstead, it provides an exception that grants compensation for some non-service-connected disabilities, treating those disabilities for some purposes 'as if' they were service connected."  The Court then discussed the specific provision under which the veteran's surviving spouse sought benefits (SDVI insurance), and noted that the legislative history of the pertinent section confirmed that it was intended to apply to veteran's with service-connected disabilities; "[t]hus, both the language and the legislative history of section 1922 indicate that a veteran's disability must be service connected in order for the veteran to qualify for SDVI."

To summarize briefly: compensation awarded pursuant to section 1151 "as if" it was service connected is not the legal equivalent of compensation awarded under Chapter 11 (service connection).  With regard to those benefits that may be considered "ancillary" benefits, and which require "service-connected" disability, it must have been the specific intent of Congress to include that ancillary benefit under the rubric of "service connected."  In Kilpatrick, the Federal Circuit held that it was in fact the specific intent of Congress to include specially adapted housing benefits under the scope of "as if" compensation awarded pursuant to section 1151. In Alleman, however, the Court found that SDVI insurance had not been considered by Congress to be a benefit that was encompassed by an award of "as if" section 1151 compensation.

In other words, ancillary benefits requiring "service connected" disability can be awarded for disability granted under section 1151 only when it was the expressed intent of Congress to include that particular ancillary benefit under section 1151 benefits.  If Congress did not specifically include that ancillary benefit, such as SDVI insurance, under the scope of compensation granted pursuant to section 1151, then the requirement for the ancillary benefit to be awarded for "service-connected" disability means that service connection under section 11 must have been awarded; "as if" service connected compensation awarded under section 1151 will not suffice. It would therefore appear that the legislative history for each "ancillary" benefit must be reviewed, in order to ascertain Congressional intent.

This conclusion is supported by the findings of the VA General Counsel in VAOPGCPREC 3-2004, which also examined this question, with particular regard to automotive adapted equipment benefits, in which the legislative history of such "ancillary" benefits was analyzed, with the conclusion that Congress did not intend to have such benefits awarded under the "as if" provision of section 1151.  The General Counsel noted that "Kilpatrick instructs us to examine the legislative history to determine whether Congress originally intended section 1151 beneficiaries to be eligible for automobile benefits."

In the case at hand, the question is whether the Veteran can be awarded DEA.  The Veteran is currently in receipt of a total disability rating, based on an award of compensation pursuant to section 1151.  He is service-connected for only one disability that is not pursuant to section 1151, residuals of fracture of the right distal fibula, evaluated as non-compensable (zero percent), which would not qualify him for DEA.  The only provision by which he can possibly qualify for DEA benefits is section 3.807(a)(2), which establishes eligibility when the veteran "has a permanent total service- connected disability." (Other bases for qualification involve deceased veterans and service members still on active duty.)

Significantly, the regulation itself limits "service connection" to those veterans awarded compensation due to service, and specifically excludes those awarded compensation "as if" service connected under section 1151.  Section 3.807(b) requires that "[s]ervice-connected disability or death must have been the result of active, military, naval, or air service...."  Section 3.807(c) specifically stipulates that, for this section, the term "service-connected disability" encompasses combinations of disabilities....The standards and criteria for determining service connection, either direct or presumptive, are those applicable to the period of service during which the disability was incurred or aggravated....Cases where eligibility for service-connected benefits is established under [section] 3.358, 3.361, or 3.380 are not included."  These regulatory provisions are those that pertain to the award of compensation under section 1151.

Review of the history of this regulation shows that the provision requiring service connection be granted based on active service has been included therein since at least 1956, while the provision specifically excluding eligibility for service-connected benefits based on section 1151 injury has been included in the regulation since at least 1966.

Moreover, there is nothing in the legislative history to suggest that Congress intended Chapter 35 DEA benefits to be awarded based upon disability awarded pursuant to 38 U.S.C. § 1151 or a predecessor statute.

In summary, although the Veteran is currently in receipt total disability rating, such rating was granted pursuant to 38 U.S.C.A. § 1151, not directly due to his military service.  Thus, the Veteran does not meet the basic eligibility criteria of total service connected disability for which Chapter 35 benefits may be granted.  See 38 C.F.R. 
§ 3.807(c) (2010).  Because the law, and not the facts, is dispositive of the issue, the Veteran has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DEA is denied.





____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


